Citation Nr: 1411202	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic adjustment disorder with mixed anxiety and depression, initially evaluated as 10 percent disabling prior to August 11, 2010, and 30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1983 to September 2004. 
 
These matters come before the Board of Veterans' Appeals (the Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and was subsequently transferred to the St. Petersburg, Florida RO. 

In November 2013, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Prior to August 11, 2010, the Veteran's service-connected chronic adjustment disorder was manifested by occupational and social impairment with occasional decrease in work efficiency due to symptoms such as a depressed mood and anxiety, chronic sleep impairment and mild memory loss.  

2.  Since August 11, 2010, the Veteran's service-connected chronic adjustment disorder was manifested by increased difficulty in establishing and maintaining effective work and social relationships; and impaired judgment and disturbances of mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for the service-connected chronic adjustment disorder prior to August 11, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2013).

2.  The criteria for a rating of 50 percent, but not higher, for the service-connected chronic adjustment disorder have been met from August 11, 2010.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, DC 9440 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In February 2005, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for an acquired psychiatric disorder.  Service connection was subsequently granted, and the Veteran appealed the assigned 10 percent rating, effective October 1, 2004.  During the course of the appeal, the Veteran was assigned a 30 percent rating, effective August 1, 2010.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran was also afforded multiple VA examinations, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warrants a 10 percent disability evaluation.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Veteran was afforded a VA examination in April 2005 where the examiner noted the Veteran's history of adjustment disorder and depression while on active duty.  At the time of the examination, the Veteran did not have symptoms of depression or anxiety.  The examiner noted that the Veteran slept and ate well; enjoyed life; and was attending school.  No panic attacks or psychotic symptoms were observed.  The Veteran appeared clean, calm and appropriately dressed.  He spoke in a normal tone and rate and made good eye contact.  The examiner noted that the Veteran stopped taking his prescription Celexa for a few weeks, several months prior, had a relapse of depression, and subsequently resumed his medication.  He was diagnosed with adjustment disorder with mixed anxiety and depression in remission.  His GAF score was 90.  

In a June 2006 statement, the Veteran reported that he took 40 mg of Celexa per day.  He stated that he stopped briefly in the aftermath of Hurricane Francis because he was unable to get his medication.  During that time, he reported that he became severely depressed; filled with anxiety; argued with family and friends and had no desire to do anything.  He stated he suffers from posttraumatic stress disorder (PTSD) associated with his military experiences while stationed in the demilitarized zone (DMZ).  He explained that although he was enrolled in school at one point, he did so in order to have something on which to concentrate.  He denied having any relationships with people outside of his wife and his in-laws.  He further stated that he is unable to sleep at times and has even stayed awake 36 to 48 hours at a time due to his anxiety and stress.  He contended that he does not remember things from one day to the next and gets "highly frustrated" from his forgetfulness.  He stated that it is hard from him to concentrate on new things.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), received in February 2007, the Veteran stated that he worked at a "menial job because [he had] no desire, motivation or wish to find something better."  He stated that he only leaves the house to go to work and the grocery store.  He reported that he sits at home the rest of the time playing computer games because he does not wish to "deal with the world."  He stated that he has no desire to associate with people and only works so that he will not become homeless.  He reported forgetting what day it is and when things are due in addition to not feeling the desire to keep his house clean.  

At a March 2007 VA examination, the Veteran reported no history of suicide attempts, assaultiveness or problems with substance abuse.  He reported that he enjoyed using the computer; watching television and reading.  The Veteran reported that he gets anxious and frustrated and needs to be by himself 1-2 times per day.  The examiner noted that the Veteran was being treated with an anti-depressant and appeared clean and appropriately dressed.   The examiner further noted that the Veteran's affect was constricted; his mood was anxious and elated; and was oriented to person, time and place.  The Veteran did not experience delusions, hallucinations or trouble sleeping.  The examiner diagnosed him with adjustment disorder with mixed anxiety and depression, partial remission.  His GAF score was 75.  

Records from the Vet Center from August 2010 through May 2012 indicated that the Veteran had been married three times and has a good relationship with his current wife, who is a disabled Veteran.  An August 2010 treatment note stated that after service, the Veteran worked for Lockheed Martin in the Middle East, but was fired after 9 months into a 12 month contract due to signing off on an incomplete contract.  He subsequently found employment at the local airport, but had difficulty maintaining employment due to inability to get along with co-workers.  He quit his job at the airport due to inability to cope with stressors.  At the time of treatment, he maintained a supervisory position with a security company, but reported difficulty getting along with authority figures and the stresses of the job.  He reported suffering from angry outbursts and had low tolerance levels.  He also reported experiencing high levels of anxiety 1 to 2 times per day and low concentration and memory levels.  He reported little desire to participate in leisure activities.  He denied any suicidal or homicidal thoughts.  He appeared neat in appearance and displayed appropriate affect.  

At a December 2010 VA examination, the Veteran reported symptoms of loss of energy; worrying; eating unhealthy foods; and history of sleep problems.  He further reported episodes of anxiety and depression that last a few hours to a few days.  He appeared appropriately dressed; his affect was appropriate; his speech spontaneous and clear and was oriented to time, place and person.  The Veteran did not have any hallucinations, delusions, panic attacks, or suicidal or homicidal thoughts.  In regard to his occupational functioning, the Veteran reported that he felt "battered" when given criticism about his work performance.  He reported having difficulty adjusting to civilian work.  His GAF score was 75.  

An October 2010 treatment note indicated that the Veteran was limited in his activities due to back pain and depression, secondary to his back pain.  He reported low memory and concentration levels.  He expressed little interest in activities he once enjoyed.  A November 2010 treatment note indicated that the Veteran expressed distrust and disappointment with supervisors for placing him on an overnight shift.  A December 2010 treatment note indicated that the Veteran's work schedule changed and he now works the overnight shift, which he has not adjusted to yet.  He felt he was given the shift as a form of punishment.

A July 2011 treatment note indicates that the Veteran was asked to voluntarily demote himself at work and felt that he had little control over his life.  He reported personal stresses from his wife's alcohol abuses.  An October 2011 treatment note indicates that the Veteran reported stresses from work, especially one incident where he had to enter a resident's house and discovered that the resident was deceased.  A November 2011 treatment note indicates that the Veteran continues to have trouble with work stresses, particularly a hostile and unhealthy work environment.  The Veteran reported making an effort to not take other's comments personally. 

In a November 2011 statement, the Veteran stated that as a result of not being able to deal with personal life stresses, he was demoted from the supervisory position he held for the previous 3 years.  He stated that the demotion reduced his rank, pay and privileges and caused him anxiety from the embarrassment associated with it.  He stated that he was depressed because he felt like he let down many people. 

VA outpatient records from February through December 2013 indicated that the Veteran was overwhelmed from his caretaking duties to his wife.  The February 2013 VA treatment record noted that the Veteran appeared alert, oriented, clean and adequately dressed.  His speech was normal and coherent and he displayed appropriate interaction.  His mood and affect were unremarkable and did not experience thoughts of suicide or homicide.  His GAF score was 45, and he was diagnosed with depressive disorder, not otherwise specified, rule out pain disorder associated with both psychiatric factors and general medical condition.  A March 2013 VA treatment record noted the Veteran's hypersensitivity to criticism; ruminative resentment towards the VA claims process; depressed mood with blunted affected; productive and coherent, but circumstantial thought process.  A May 2013 VA treatment record indicated that the Veteran reported improvement with his mood swings, but estimated his level of depression at level 6, on a scale of 1 to 10, and anxiety at level 7, on a scale of 1 to 10.  He reported getting adequate rest.  A June 2013 VA treatment record reported a GAF score of 45-50.  

During his most recent VA psychiatric examination, conducted in January 2013, the Veteran reported being employed by an association, noting that "the pay is great" but also stating that the job was not challenging and that his boss was a micromanager.  Current symptoms included depression, irritability, low self-esteem and concentration, excessive worry, and a low frustration tolerance.  He denied suicidal and homicidal ideation but confirmed a depressed mood and anxiety.  The Veteran was noted have depressive disorder, not otherwise specified, versus chronic adjustment disorder with mixed depression and anxiety.  Although the Veteran was noted to have social and occupational impairment "due to mild or transient" symptoms, a GAF score of 55 was assigned.

An August 2013 VA treatment record indicated that the Veteran reported a decrease in mood, which he attributed to his wife being away.  He stated that he felt uncomfortable when not working towards a project.  A December 2013 VA treatment record indicated that the Veteran reported feeling "balanced and stable." He reported that he goes to the shooting range; participates in a coaching group twice a month; and has lunch with dog park friends once a week.  He was looking forward to a trip to the beach with his wife and dogs in the near future.  He was able to provide a synopsis of the previous session.  

Prior to August 11, 2010

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resembled a 30 percent disability rating during the initial period prior to August 11, 2010.  Specifically, the record shows that the Veteran had chronic sleep impairment (evidenced through his lay statements), mild memory loss, and a depressed mood and anxiety during this period.  Although the April 2005 VA examination did not note that the Veteran suffered from sleep impairment, the Board credits the Veteran's June 2006 lay statement where he indicated that he had "stayed awake 36-48 hours at a time."  

That being said, during this period, the Veteran's symptoms did not warrant a higher disability rating.  In this regard, there was no evidence of flattened affect, difficulty in understanding complex commands, neglect of personal hygiene, or near-continuous panic or depression affecting his ability to function independently.  He was not disorientated of time and or place, nor did he have memory loss for names of close relatives, his own occupation or own name.  

From August 11, 2010

For the period beginning on August 11, 2010, the Board finds that the Veteran's symptoms most closely resemble a 50 percent disability rating.  The Veteran reported being anxious and frustrated.  He described difficulty getting along with co-workers and even authoritative figures while at work.  His GAF scores range from 45-75, which reflect moderate to serious symptoms.  Although in recent months, treatment records indicated that the Veteran's symptoms may have improved briefly, the Board finds that the overall picture since August 2010 (when the Veteran began Vet Center treatment) is indicative of a level of social and occupational impairment not adequately contemplated by the initially assigned 30 percent evaluation.

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  In this regard, there is no evidence of neglect of personal hygiene, or near continuous panic or depression affecting his ability to function independently.  He is not disorientated of time and or place, nor does he have memory loss for names of close relatives, his own occupation or own name.  The Although the Veteran reported he suffered from angry outbursts, the Board finds that this is indicative of impaired judgment and disturbances of mood contemplated by the 50 percent rating.  The Board is cognizant of the GAF scores as low as 45 and is aware that such scores may be indicative of an inability to work, but given the substantially gainful occupation reported during the July 2013 examination, the Board does not find that any sort of inability to work has been shown here.  Rather, a total review of his symptoms most closely resembles a 50 percent disability rating as of August 11, 2010.  

In short, the Board finds that staged ratings are appropriate.  The Veteran's symptoms reflect that the 30 percent rating is appropriate prior to August 11, 2010, and that a higher, 50 percent rating is warranted from August 11, 2010.  To this extent, the appeal is granted.

IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic adjustment disorder is inadequate.  Here, the Veteran's service-connected chronic adjustment disorder is manifested by signs and symptoms such as irritability, memory loss, disturbances of mood, difficulty in establishing and maintaining effective work and social relationships and difficulty adjusting to stressful situations.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, given the symptoms shown and the employment reported during the July 2013 VA examination, the Board finds that the neither the evidence of record nor the Veteran himself has raised a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disorders (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board would point out that the Veteran is free to raise such a claim in the future, should his employment circumstances change.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for the service-connected chronic adjustment disorder, prior to August 11, 2010, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating of 50 percent, but no higher, for the service-connected chronic adjustment disorder, from August 11, 2010, is granted, subject to regulations applicable to the payment of monetary benefits.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


